PER CURIAM.
1. The judgment of the court below is affirmed without opinion pursuant to Supreme Court Rule 59.
2. Appellee bank's request for sanctions pursuant to this Court's Rule 6, for filing a frivolous appeal, is hereby granted in the amount of $2,500. The sanction constitutes a joint and several money judgment in favor of appellee against appellant and/or appellant's counsel.
Affirmed without opinion and penalty imposed.
All the Justices concur, except BENHAM, J., who dissents as to Division 2.